PER CURIAM.
Derrick Dale Fontroy seeks review of the August 23, 2002, order of the United States Court of Federal Claims denying his motion for relief from judgment pursuant to Rule 60(b) of the Rules of the Court of Federal Claims. Fontroy v. United States. No. 01-CV-327 (Fed.Cl. Aug 23, 2002). We affirm.
Fontroy raises arguments about the dismissal of his case for lack of subject matter jurisdiction. In a previous order dated November 26, 2002, we held that Fontroy’s appeal of the original judgment was untimely and, therefore, not subject to review. Here, because this appeal is limited to the issue of the propriety of the denial of Fontroy’s Rule 60(b) motion, we cannot review the original judgment. See Browder v. Dep’t of Corr., 434 U.S. 257, 263, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978). We review a denial of a Rule 60(b) motion for abuse of discretion, Info. Sys. and Networks Corp. v. United States, 994 F.2d 792, 794 (Fed.Cir.1993), and conclude that the trial court did not abuse its discretion in denying Fontroy’s motion for relief from judgment. The new authorities cited, and thoroughly considered below, do not demonstrate that the Court of Federal Claims could properly assert subject matter jurisdiction.